Citation Nr: 0916649	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1946 to March 
1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
PTSD.

In January 2004, the Veteran  testified before a Decision 
Review Officer at the RO (RO hearing).  A transcript of that 
hearing is of record.

In March 2007, this cases was before the Board.  This case is 
again before the Board for further appellant action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2006).

In the Board's pervious remand, the Board  requested that the 
RO or AMC contact JSRRC to attempt to verify that the 
Veteran's unit received enemy fire.  The Board went on to say 
that if additional information is required, the Veteran 
should be so informed.  JSRRC's responded that although they 
were unable to document the Veteran stated stressor 
concerning his plane being shot down, information concerning 
the Veteran's stressors may be documented on the unit's 
Morning Reports or in the Veteran's Official Military 
Personnel File (OMPF).  The Veteran's OMPF have been obtained 
but no Morning Reports have been requested.  

As a reminder, the Veteran has furnished information and 
testimony concerning his claimed stressors. At the January 
2004 RO hearing he testified that he received enemy fire 
during service. He described one incident with the 26th Photo 
Reconnaissance Squadron in which the plane he was in was shot 
down and it was two days before he was found. He reported 
that he performed duties with this unit for four months, and 
was then assigned to Major Bombs, 3rd Air Commando Squadron. 
The Board notes that the veteran's service medical records 
and an April 1945 Extract of Special Orders reflect that the 
veteran was assigned to the 26th Photo Reconnaissance 
Squadron.  It does not appear that the veteran's unit records 
or log have been requested.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  As 
the Board's requests were not complied with, there is no 
other alternative but to remand this matter.

Accordingly, the case is REMANDED for the following action:

1. The AMC or RO should contact the 
National Archives and request copies of 
the reports or logs of the 26th Photo 
Reconnaissance Squadron for 1946 and the 
3rd Air Commando Squadron for 1947.  

2.  The AMC or RO should contact the 
Surgeon General's Office and request 
copies morning reports for the times the 
stressors occurred.  

3. The AMC or the RO should attempt to 
obtain the Veteran's OMPF in order to 
verify the Veteran's stressors.  

4.  If the AMC or the RO is unable to 
contact the unit, this fact should be 
documented as well as any efforts to 
obtain the Veteran's OMPF.

5.  If the claim remains denied, issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


